DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11 August 2022 with regards to the prior art rejection of the amended claim 1 have been fully considered but they are not persuasive. Applicant argues that the use of aircraft state data taught by Wentland does not include “data associated with at least one of taxi, takeoff, turbulence or landing”. However, the aircraft state data disclosed by Wentland includes “in-flight mode”, which must be activated by takeoff and deactivated by landing. Therefore, one of ordinary skill in the art would recognize that the broad limitation of “data associated with at least one of taxi, takeoff, turbulence or landing” is taught by Wentland. Thus claims 1-2, 4, 7-8, and 11-16 remain rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-8, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneller (US-7937169-B2) in view of Wentland (US-8876050-B2) in further view of Wagner (US-8087704-B2).

With regards to claim 1, Kneller discloses a system, comprising: 
a door (102 Figure 4) installed within a vehicle (10 Figure 1, Col 6 Lines 61-62); and 
an electronically actuated (by controller 30, Col 15 Line 38) linear actuator (solenoid 162, Figure 4, Col 15 Line 21) latch mechanism (28 Figure 4, Col 15 Line 15), 
wherein the electronically actuated linear actuator latch mechanism is configured to cause the door to be in a latched state and to cause the door to be in an unlatched state (Col 15 Para 3);
a computing device (control module 200, including compartment control module 204 and compartment controllers 32 and 30, Figure 9) comprising at least one processor (Col 17 Line 67), the computing device communicatively coupled (via control signal 234, Figure 9) to the electronically actuated linear actuator latch mechanism (28 Figure 4), 
wherein the computing device is configured to: determine whether the door is in the latched state or the unlatched state (by means of latch sensor 156, Col 15 Para 5); and 
cause the door to switch from a determined state to a different state of the latched state and the unlatched state (Col 15 Lines 39-42).
Kneller does not disclose that the computing device is further configured to obtain aircraft state data.
However, Wentland discloses a similar galley compartment latch system (500 Figure 5, Col 7 Para 1) wherein the computing device (516 Figure 5) is further configured to: obtain aircraft state data associated with at least one of taxi, takeoff, turbulence or landing (modes 528, Col 8 Para 3); and cause the door to be in the latched state based at least on the aircraft state data (Col 8 Para 4). Therefore, it would have been obvious to one of ordinary skill in the effective filing date of the claimed invention to modify the computing device of Kneller to take aircraft state data as an additional control input as taught by Wentland. One would have been motivated to modify the computing device in order to improve safety by restricting compartment access depending on the state of the aircraft.
Kneller does not disclose that the door and the electronically actuated linear actuator latch mechanism are installed in an aircraft galley.
However, Wentland further teaches a compartment latch system (500 Figure 5) wherein the door and the electronically actuated linear actuator latch mechanism are installed in a vehicle galley, wherein the door is a galley insert door (Col 7 Para 1). Therefore, it would have been obvious to one of ordinary skill in the effective filing date of the claimed invention to use the system taught by Kneller in view of Wentland for an aircraft galley insert door, in order to exercise selective electronic control over the latching of the aircraft galley insert door.
Kneller in view of Wentland is silent on whether the door is an aircraft galley insert oven door.
However, Wagner teaches a manually actuated latch for an aircraft galley insert oven door (Col 3 Para 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the latch control system taught by Kneller in view of Wentland specifically on an aircraft galley insert oven door such as Wagner’s. One would have been motivated to then use the system on an aircraft galley insert oven door in order to gain selective electronic control over the latching of the aircraft galley insert oven door.

With regards to claim 2, Kneller in view of Wentland in further view of Wagner teaches the system of claim 1, 
wherein the electronically actuated linear actuator latch mechanism (28 Figure 4, Col 15 Line 15) is a linear solenoid actuator latch mechanism (solenoid 162, Figure 4, Col 15 Line 21).

With regards to claim 4, Kneller in view of Wentland in further view of Wagner teaches the system of claim 1, wherein the vehicle is an aircraft (Col 6 Line 62).

With regards to claim 7, Kneller in view of Wentland in further view of Wagner teaches the system of claim 1, 
wherein the computing device (control module 200, including compartment control module 204 and compartment controllers 32 and 30, Figure 9 – Kneller) includes a user interface (control panel 249, Figure 9, Col 18 Lines 50-51), 
wherein the computing device is further configured to: present, to a user (via indicator LEDs 52, Col 9 Line 39), information related to the determined state of the door (such as compartment latched or unlatched, Col 9 Lines 44-46); and 
receive a user input (via switch system 40, Col 8 Line 63) instructing the computing device to cause the door to switch from the determined state to the different state of the latched state and the unlatched state (Col 16 Lines 52-62).

With regards to claim 8, Kneller in view of Wentland in further view of Wagner teaches the system of claim 7.
Kneller does not disclose that a single compartment further comprises a primary latch mechanism and a primary latch mechanism sensor.
However, Wagner further teaches a door (1 Figure 8) for an aircraft compartment with two independently actuated latch mechanisms (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a duplicated, independent latch mechanism to a single compartment of Kneller. One would have been motivated to make this addition to prevent an unwanted opening of a sensitive compartment, such as an oven as taught by Wagner, in the event of an unintentional user input. 
 Thus Kneller in view of Wentland in further view of Wagner further teaches a primary latch mechanism (duplicated 28, Figure 4 – Kneller) and a primary latch mechanism (156 Figure 5) sensor configured to detect whether the primary latch mechanism is in a primary latch latched state or a primary latch unlatched state (Col 15 Para 5), the primary latch mechanism installed in or on the door (specifically latch component 158, Figure 6), the primary latch mechanism sensor communicatively coupled to the computing device (control module 200, Figure 9), wherein the computing device is further configured to: present, to the user (via indicator LEDs 52, Col 9 Line 39), information related to a detected state of the primary latch mechanism (such as compartment latched or unlatched, Col 9 Lines 44-46).

With regards to claim 11, Kneller in view of Wentland in further view of Wagner teaches the system of claim 1, 
further comprising a second (Figure 2 shows a plurality of compartments 24, each of which comprise the components of Figures 3 and 4, and are selectively monitored and controlled by central controller 32, Col 10 Lines 33-37 – Kneller) door (102 Figure 4) installed within the vehicle and a second electronically actuated linear actuator latch mechanism (28 Figure 4) installed in or on the second door, 
wherein the second electronically actuated linear actuator latch mechanism is configured to cause the second door to be in a second latched state and to cause the second door to be in a second unlatched state (Col 15 Para 3), 
wherein the computing device is configured to: determine whether the second door is in the second latched state or the second unlatched state (by means of latch sensor 156, Col 15 Para 5); and cause the door to switch from a second determined state to a different second state of the second latched state and the second unlatched state (Col 16 Lines 52-62).

With regards to claim 12, Kneller in view of Wentland in further view of Wagner teaches the system of claim 11, 
wherein the computing device (control module 200, Figure 9 – Kneller) is further configured to control a state of the door independent of controlling a second state of the second door (Figure 2 shows a plurality of compartments 24, each of which comprise the components of Figures 3 and 4, and are selectively monitored and controlled by central controller 32, Col 10 Lines 33-37).

With regards to claim 13, Kneller in view of Wentland in further view of Wagner teaches the system of claim 1, 
wherein the computing device's (control module 200, Figure 9 – Kneller) causing of the door to switch from the determined state to the different state of the latched state and the unlatched state is manually overridable by a user (Col 15 Lines 48-55).

With regards to claim 14, Kneller in view of Wentland in further view of Wagner teaches the system of claim 1, 
wherein the computing device (control module 200, Figure 9 – Kneller) is wirelessly communicatively coupled to the electronically actuated linear actuator latch mechanism (Col 15 Lines 15-19).

With regards to claim 15, Kneller in view of Wentland in further view of Wagner teaches the system of claim 1, 
wherein the computing device (control module 200, Figure 9 – Kneller) is further configured to: cause the door to be in the unlatched state while the door is open (Col 16 Para 4).

With regards to claim 16, Kneller in view of Wentland in further view of Wagner teaches the system of claim 1, 
wherein the electronically actuated linear actuator latch mechanism (28 Figure 4, Col 15 Line 15 – Kneller) is installed in or on the door (102 Figure 4).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneller in view of Wentland in further view of Wagner in further view of Bauer (EP-3339172-A1).

	With regards to claim 20, Kneller in view of Wentland in further view of Wagner teaches the system of claim 1.
Kneller in view of Wentland in further view of Wagner is silent on whether the aircraft state data is associated with the turbulence.
However, Bauer discloses a related compartment latching system for an aircraft (Para 0008), including a computer (Para 0016) which can operate the electromechanical latching means in response to sensor-observed aircraft state data such as turbulence (Para 0017). Therefore, it would have been obvious to one of ordinary skill in the art to add detected turbulence to the set of aircraft state data that is an input of the system taught by Kneller in view of Wentland in further view of Wagner. One would have been motivated to add this feature to improve the safety of the aircraft by allowing compartments to be automatically latched in the event of turbulence.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675